Order, Supreme Court, New York County (Ostrau, J.), entered June 12, 1981, reversed, on the law and in the exercise of discretion, and plaintiff-respondent’s motion for discovery denied, without costs and without disbursements, and without prejudice to a new motion therefore, limited, however, to subjects not having to do with jurisdiction in personam over defendant-appellant. (Appeal No. 13298.) Order, Supreme Court, New York County (Pécora, J.), entered April 8, 1981, affirmed, without costs or disbursements. (Appeal Nos. 13297N-13298.) The order we affirm sustained in personam jurisdiction over defendant-appellant for reasons amply set forth in the opinion of Justice Pécora at Special Term (NYU, April 8, 1981, p 6, col 4). The discovery sought by plaintiff-respondent granted at Special Term, was as to subject matter now rendered academic by our disposition of the appeal from the motion addressed to jurisdiction (Appeal No. *54413298), and we reverse accordingly. That disposition should not stand in the way of discovery sought in any other proper area. Concur — Sullivan, Markewich and Milonas, JJ.; Murphy, P. J., and Carro, J., dissent in part with respect to Appeal No. 13297N in a memorandum by Murphy, P. J., and both dissent in a memorandum by Murphy, P. J., with respect to Appeal No. 13298, the two of which follow: